The decision of this court rendered March 23, 1926 (76 Mont. 45,245 P. 259), was taken to the supreme court of the United States on a writ of error. On December 5, 1927 (72 L. Ed. 221,48 Sup. Ct. Rep. 468), the supreme court of the United States, upon the authority of First National Bank of Hartford v. City ofHartford, 273 U.S. 548, 71 L. Ed. 767, 47 Sup. Ct. Rep. 462, andState of Minnesota v. First National Bank of St. Paul,273 U.S. 561, 71 L. Ed. 774, 47 Sup. Ct. Rep. 468, which were decided March 21, 1927, reversed the judgment of this court.
In affirming the judgment of the court below we relied, erroneously it seems, upon the decision of the supreme court of the United States in First National Bank of Guthrie Center v.Anderson, 269 U.S. 348, 70 L. Ed. 303, 46 Sup. Ct. Rep. 138, and cases therein cited.
Conforming to the mandate of the supreme court of the United States, it is ordered that the decision of this court in this case, rendered March 23, 1926, be and the same is set aside and held for naught. Consequently, the judgment of the district court of Custer county must be, and is, reversed.
The cause is remanded to the district court of Custer county with directions to take such action in the premises as by the mandate of the supreme court of the United States shall be proper, and the clerk of this court is hereby directed to issue a remittitur in accordance with Rule XXI of the Rules of this court.
Reversed and remanded. *Page 507